Case: 5:19-cv-00054-JMH-MAS Doc #: 83 Filed: 03/04/20 Page: 1 of 2 - Page ID#: 2520



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

  NICHOLAS STOVER,                      )
                                        )
        Plaintiff,                      )
                                        )               Case No.
  v.                                    )           5:19-cv-054-JMH
                                        )
  AMAZON.COM, LLC, et al.,              )               JUDGMENT
                                        )
        Defendants.                     )

                                       ***

       Consistent with the Order entered this date, and pursuant to

 Rule 58 of the Federal Rules of Civil Procedure, it is hereby

 ORDERED and ADJUDGED as follows:

       (1) This matter is DISMISSED WITH PREJUDICE;

       (2) This action is DISMISSED and STRICKEN from the Court’s

 docket; and

       (3) This is a FINAL and APPEALABLE judgment, and there is no

 just cause for delay.

       This 4th day of March, 2020.




                                         1
Case: 5:19-cv-00054-JMH-MAS Doc #: 83 Filed: 03/04/20 Page: 2 of 2 - Page ID#: 2521




                                        2
